Title: Thomas Jefferson to Benjamin Morgan, 27 October 1810
From: Jefferson, Thomas
To: Morgan, Benjamin


          
            Dear Sir
            Monticello Oct. 27. 10.
          
           Mr Craven Peyton has just called on me with the inclosed letter recently recieved from his brother Robert. considering it as conclusive evidence that his brother claims no part of the money which he authorised mr Duncan to collect, and admits it to belong to himself, he has desired me to inclose it to you, and expressed the further wish that if paiment is further refused by mr Duncan, compulsory measures may be taken against him. this I leave to your own judgment, presuming myself that this letter will fill up the measure of evidence which mr Duncan thought necessary for his own justification, and that he desired nothing more. the principal part of this money does really belong to Doctr Gilmer my neighbor, who called with mr Peyton and left with me Peyton’s order to pay to him directly on reciept of the money, deducting first what is due to myself.  Gilmer entrusted negroes to John Peyton to be carried and sold on the Missisipi. John Peyton sold them & recieved the money, but never remitted it. my portion of it is due from C. Peyton for monies of mine recieved by him for me and not yet paid. he is honestly anxious & urgent that these just debts should be discharged, to which I have no apprehension mr Duncan will oppose any further obstacle after seeing unequivocal authority for it from mr R. Peyton who employed him. Accept renewed assurances of my great esteem & respect.
          
            Th:
            Jefferson
        